ICJ_074_TransborderArmedActions_NIC_HND_1988-12-20_JUD_01_PO_04_FR.txt. 133

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

Outre son intérêt général, la présente affaire est d’importance dans une
branche jusqu'ici inexplorée de la structure institutionnelle d’une grande
région. Je souscris à l’arrêt de la Cour mais tiens à exposer mon point de
vue sur certains problèmes de méthode, d'analyse et de raisonnement. Les
problèmes en cause se préteraient aussi, selon moi, à une analyse plus dé-
taillée faisant une plus large place aux publications régionales citées par
les deux Parties; ils ont trait aux questions suivantes: i) l’article XXXI du
pacte de Bogotä constitue-t-il un engagement de déposer des déclarations
en vertu de la clause facultative ? it) les réserves dont le Honduras a assorti
la déclaration qu’il a faite en 1986 en vertu de la clause facultative s’appli-
quent-elles aux obligations imposées par l’article XXXI? iii) la concilia-
tion est-elle une condition préalable au droit de saisir la Cour en applica-
tion de l’article XXX]? iv) la condition préalable des négociations prévue
par l’article II a-t-elle été remplie? et v) le processus de Contadora
constitue-t-il un obstacle à la présente instance en vertu de l’article IV?
L'arrêt de la Cour pourrait peut-être être conforté sur chacun de ces cing
points.

I. L'ARTICLE XX XI DU PACTE DE BOGOTA CONSTITUE-T-IL UN ENGAGEMENT
DE DÉPOSER DES DÉCLARATIONS EN VERTU DE LA CLAUSE FACULTATIVE ?

Je commencerai par exposer mon avis sur deux aspects de l’arrêt de
la Cour concernant la question importante de la compétence. Ces deux
aspects sont examinés au paragraphe 29 de l'arrêt, où la Cour note
que:

«Le Honduras attire en premier lieu l’attention sur le fait que
Particle XXXI commence par les mots «Conformément au
paragraphe 2 de l’article 36 du Statut de la Cour internationale de
Justice» et sur la quasi-identité des termes utilisés dans la suite de
l’article et dans le paragraphe 2 de l’article 36.»

Sur cette base le Honduras soutient que l’article XXXI «obligeait les
parties à accepter la juridiction obligatoire de la Cour «conformément au
paragraphe 2 de l’article 36 du Statut » et qu’il serait «conforme » à cette
disposition qu’une partie au pacte fasse de temps à autre une déclaration
et la modifie ou y mette fin par une déclaration ultérieure.

Mais les mots «Conformément au paragraphe 2 de l’article 36 du
Statut», par lesquels commence l’article XXXI et qui sont suivis juste

68
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 134

après par l’expression «les Hautes Parties contractantes ... déclarent ...»,
se rapportent manifestement à une déclaration qui était par là même
effectivement faite, pouvant être assimilée à une déclaration du type de
celle prévue par le paragraphe 2 de l’article 36, et non à des déclarations
ultérieures. D’ou l’observation de M. Garcia-Amador (citée plus en
détail ci-après) selon laquelle «le pacte lui-même constitue une déclara-
tion sans condition du type de celle prévue 4» l’article 36, paragraphe 2,
du Statut de la Cour. En conséquence, l’effet des premiers mots de l’ar-
ticle XXXI, sur lesquels s’est appuyé le Honduras, a été épuisé au début
du pacte. Si ces mots étaient censés viser une compétence révocable de
faire des déclarations ultérieures, il y aurait eu des manières plus simples
et moins subtiles d’exprimer une telle idée.

En ce qui concerne l’argument selon lequel, outre les premiers mots
cités plus haut, il y a une quasi-identité des termes utilisés dans la suite de
l’article et dans le paragraphe 2 de l’article 36, la thèse du Honduras est
que l’article XXXI est une disposition qui «ne fait que reproduire les
termes du paragraphe 2 de l’article 36». Cette opinion peut trouver un
appui dans des observations qui figurent parfois dans des ouvrages pu-
bliés sur cette question, mais pour les raisons que j’ai déjà indiquées il me
semble que l’article XXXI avait pour objet de permettre d’exercer une
faculté créée par le paragraphe 2 de l’article 36 et n’avait pas été conçu
comme une simple reproduction de ce dernier. Car, si le paragraphe 2 de
l'article 36 prévoit que les parties au Statut « pourront … déclarer...», à l’ar-
ticle XXXI, comme je l’ai déjà noté, les parties au pacte affirment que
«conformément» au paragraphe 2 de l’article 36 elles «déclarent...»
L'idée (évoquée, par exemple, par Roberto Cordova dans « El Tratado
Americano de Soluciones Pacificas — Pacto de Bogota», Anuario Juri-
dico Interamericano, 1948, p. 11-12) selon laquelle l’article XXXI n’est
qu’une simple reproduction du paragraphe 2 de l’article 36 semble trouver
son origine dans une observation faite par M. Belaünde, délégué du
Pérou, durant les premières phases des débats consacrés à cette question
à la commission III de la neuvième conférence internationale des Etats
américains, tenue à Bogota en 1948, lorsqu'il a déclaré « que l’article XVII
[XXXT] ne fait que transcrire l’article 36 du Statut de la Cour internatio-
nale de Justice» (traduction du Greffe). [«[E]l Articulo XVII [XXXI]
no hace otra cosa que transcribir el Articulo 36 del Estatuto de la Corte
Internacional de Justicia» (Novena Conferencia Internacional Ameri-
cana, Actas y Documentos, vol. IV, Bogota, 1953, p. 161).] Mais, de surcroît,
dans les débats qui ont suivi il a été reconnu, comme M. Belaünde lui-
même l’a fait et comme la Cour semble l’avoir fait au paragraphe 32 de
son arrêt, que l’article était en fait censé être une déclaration générale
immédiate d'acceptation de la juridiction obligatoire de la Cour et,
même, une déclaration générale qui, en ce qui concerne les parties au
pacte, ne devait être assortie d’aucune réserve qui serait jointe à toute
déclaration distincte faite par les parties ou qu’elles feraient en vertu du
paragraphe 2 de l’article 36 du Statut. De fait, il n’est pas exact de
dire que l'article XXXI «obligeait les parties à accepter la juridiction

69
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 135

de la Cour «conformément au paragraphe 2 de l’article 36 du Statut»:
cet article était censé être en soi une acceptation de cette juridiction.
Dans ces conditions, la prudence s’impose lorsqu’on prend au pied de la
lettre l'observation initiale de M. Belaünde selon laquelle l’article XX XT
du pacte n’était qu’une simple reproduction du paragraphe 2 de l’ar-
ticle 36 du Statut.

A propos du projet d’article XX XI, M. Soto del Corral, délégué de la
Colombie, a déclaré à la conférence de 1948: « Cet article du projet déve-
loppe le principe énoncé au paragraphe 1 de l’article 36 du Statut de la
Cour» (traduction du Greffe). [«Este articulo del proyecto desarrolla el
principio contenido en el ordinal 1 del Articulo 36 del Estatuto de la
Corte.» (Actas y Documentos, vol. IV, p. 157.)] Je pense que le Nicaragua
a entendu accorder une certaine importance a cette déclaration pour
être en mesure de soutenir que l’article XXXI est lié au paragraphe 1
de l’article 36. A mon avis, toutefois, si on lit l’ensemble de cette inter-
vention, M. Soto del Corral était loin de vouloir modifier la conclusion
que j'ai moi-même tirée de sa principale déclaration antérieure (ibid.
p. 156-157), à savoir que l’article XXXI était censé constituer une
déclaration d’acceptation de la juridiction obligatoire de la Cour faite
par chaque Etat en vertu du paragraphe 2 de l’article 36 de son
Statut — et c'était M. Soto del Corral lui-même qui était principale-
ment chargé de faire rapport sur le projet concernant cette disposition.
Jinterpréte l'extrait précité de sa déclaration comme signifiant que,
en servant cet objectif collectif, l’effet de l’article XX XI serait de déve-
lopper ou d’étendre l’idée conventionnelle énoncée au paragraphe |
de l’article 36 selon laquelle un traité servirait de mécanisme pour effec-
tuer une déclaration collective en vertu du paragraphe 2 de l’article 36
du Statut et non de conférer en fait une compétence conventionnelle en
vertu du paragraphe 1 de l’article 36, ou que ce dernier serait appliqué
en l’état. Comme on le sait, le paragraphe 2 de l’article 36 représente
une formule de compromis résultant d’une initiative du Brésil prise lors
de la rédaction du Statut de la Cour permanente. Les juristes latino-
américains connaissaient très bien cette situation et la distinction entre
cette disposition et le paragraphe 1 de l’article 36 — distinction claire-
ment observée dans le libellé divergent des articles XXXI et XXXII. Ils
voulaient sans doute exprimer ce qu’ils semblent avoir dit à l’ar-
ticle XXXI.

Toutefois, que leur intention fût ou non de conférer une compétence en
vertu du paragraphe | ou du paragraphe 2 de l’article 36 du Statut de la
Cour, l’idée dans l’un et l’autre cas était de conférer une compétence effec-
tive de manière uniforme. Dans les deux cas, étant donné les différences
juridictionnelles qu’il peut manifestement susciter ratione temporis, ra-
tione personae et ratione materiae, l'argument du Honduras ne concorde
pas avec l’intention réelle des parties au pacte de Bogota.

Il serait utile de faire quelques comparaisons. Les documents de la
Novena Conferencia Internacional Americana (op. cit., p. 6 et suiv.), con-
tiennent le « Proyecto de Sistema Interamericano de Paz» de 1947, L’ar-

70
ACTIONS ARMEES (OP. IND. SHAHABUDDEEN) 136

ticle XVIII, qui envisage la saisine de la Cour internationale de Justice,
prévoit que des déclarations distinctes doivent étre faites en vertu du para-
graphe 2 de l’article 36 du Statut de la Cour (voir aussi le paragraphe 25 du
rapport sur le projet, Novena Conferencia Internacional Americana, Actas y
Documentos, vol. IV, p. 21). Larticle XVIII, qui fait allusion à l’ar-
ticle XVII concernant l’arbitrage, contient le passage suivant:

« Nonobstant les dispositions de l’article précédent, les parties
peuvent, d’un commun accord, soumettre leurs différends à la Cour
internationale de Justice, 4 condition qu’elles aient auparavant ac-
cepté la juridiction obligatoire de la Cour en vertu de l’article 36 de
son Statut...» (Traduction du Greffe.)[« No obstante lo establecido en
el articulo anterior, se reconoce a las partes, si se pusieren de acuerdo
en ello, la facultad de someter sus controversias a la Corte Interna-
cional de Justicia, cuando hubieren aceptado con anterioridad la
jurisdiccién obligatoria de la misma, en los términos del Articulo 36
de su Estatuto...» (Ibid. p. 9.)]

Les différences entre ces dispositions et l’article XXXI du pacte sont
frappantes à cet égard.

Durant les débats de 1985 du comité juridique interaméricain qui a
examiné certaines questions soulevées par le pacte, l’éminent délégué du
Venezuela, M. Luis Herrera Marcano, manifestant une compréhen-
sion claire de la situation existante, a proposé de modifier comme suit
l’article XXXI du pacte:

«En ratifiant le présent traité ou à tout moment ultérieur, chaque
Etat pourra déclarer qu’il reconnaît, sur la base de la réciprocité pour
ce qui est de tout autre Etat américain, etc. »

L’amendement proposé n’a pas été adopté (voir l’avis du comité — OEA/
Ser.G, CP/doc. 1603/85, 3 septembre 1985, p. 14 et suiv. — annexe 23 au
contre-mémoire du Nicaragua). Le fait que cet amendement a été pro-
posé et n’a pas été accepté indique toutefois qu’il était généralement
admis que la disposition existante ne dépendait pas du dépôt de déclara-
tions distinctes.

Il existe certains éléments, s’ils sont vraiment nécessaires, montrant que
la communauté internationale admet la distinction essentielle en droit
entre le fait de reconnaître et de s'engager à reconnaître la juridiction obli-
gatoire de la Cour en vertu de la clause facultative. Ainsi, l’article 3 du
protocole pour le règlement pacifique des différends internationaux
adopté par l’Assemblée générale de la Société des Nations le 2 oc-
tobre 1924 contient le passage suivant:

«Les Etats signataires s’engagent à reconnaître comme obligatoire
de plein droit et sans convention spéciale la juridiction de la Cour
permanente de Justice internationale dans les cas visés au para-
graphe 2 de l’article 36 du Statut de la Cour...»

71
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 137

De même, l’article V du traité d’amitié et de relations générales entre
l'Italie et les Philippines du 9 juillet 1947 est ainsi libellé :

«les Parties contractantes s'engagent à reconnaître comme obliga-
toire, de plein droit et sans convention spéciale, la juridiction de la
Cour internationale de Justice conformément au paragraphe 2 de
Particle 36 du Statut de la Cour».

L'article XXXI du pacte de Bogota n'utilise pas des termes selon les-
quels les Etats signataires «s’engagent à reconnaître... » Si ce libellé avait
été retenu, l’argument du Honduras aurait pu avoir un certain fonde-
ment.

Les considérations qui précèdent sont conformes à la pratique observée
par les parties au pacte au sujet du rapport entre l’article XXXI du pacte
et le paragraphe 2 de l’article 36 du Statut. Outre les questions mention-
nées dans la première partie du paragraphe 40 de l’arrêt de la Cour, on
peut observer que, mis à part El Salvador, qui l’a dénoncé par la suite, le
pacte a été ratifié par treize Etats. Cinq d’entre eux, le Costa Rica, le Brésil,
le Pérou, le Paraguay et le Chili l’ont fait respectivement le 6 mai 1949, le
16 novembre 1965, le 26 mai 1967, le 27 juillet 1967 et le 15 avril 1974. Le
Costa Rica n’a déposé une déclaration en vertu du paragraphe 2 de l’ar-
ticle 36 du Statut que le 20 février 1973. Le Paraguay a considéré
qu'aucune déclaration faite par lui n’était en vigueur après sa dénoncia-
tion en 1938 de la déclaration qu’il avait faite en 1933 à l'égard de la Cour
permanente. La dernière déclaration du Brésil, qui a été faite le 12 fé-
vrier 1948, est venue à expiration cinq années plus tard. Le Pérou et le
Chili n’ont jamais eu de déclaration en vigueur depuis qu’ils ont ratifié le
pacte. Les documents soumis à la Cour ne permettent pas de penser que
l’un quelconque de ces cinq Etats a jamais été critiqué par un autre Etat ou
un commentateur qualifié pour avoir violé un engagement qu’il aurait pris
en vertu de l’article XXXI du pacte de faire une telle déclaration. Si,
comme cela semble probable, aucune critique de ce genre n’a jamais été
émise — et la question générale de savoir si un Etat a jamais été ainsi cri-
tiqué concernait les deux parties — la valeur de tout argument selon .
lequel l’article XXXI du pacte a été interprété par les parties comme
constituant un tel engagement en serait diminuée.

Comme il est indiqué au paragraphe 30 de l’arrêt, tout en considérant
que l’article XX XJ du pacte était censé conférer une juridiction obliga-
toire en vertu de la clause facultative, le Honduras a soutenu que cet ar-
ticle donne à une partie le choix entre trois possibilités d’action pour
donner suite à cette intention. Je ne peux voir dans cet article aucun terme
qui laisse aux parties le choix du mode d’application. Le Honduras n’a
présenté aucun élément à l’appui de cet argument et n’a pas réussi à le
concilier avec le texte de l’article XX XI du pacte, avec l'intention qui exis-
tait réellement à Bogotä ou avec l’évolution de l’intérêt manifesté par
l'Amérique latine pour la question du règlement judiciaire obligatoire.
En outre, cet argument ne concorde pas, à mon avis, avec les comparai-
sons faites et les considérations exposées ci-dessus.

72
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 138

II. APPLICABILITÉ DES RESERVES DU HONDURAS DE 1986
À L'ARTICLE XX XI DU PACTE DE BOGOTA

Un probléme se pose au sujet de la question, qui n’a pas été résolue, de
savoir quel est le caractère précis de la juridiction conférée par l’ar-
ticle XXXI du pacte de Bogota. Comme la Cour l’a fait remarquer au pa-
ragraphe 45 de son arrêt, dans le cas de l’article XXXII du pacte, la juri-
diction ainsi conférée y est décrite comme «obligatoire » bien qu’elle soit
liée au paragraphe 1 de l’article 36 du Statut de la Cour. L’idée n’a pas été
émise que l’article XX XII du pacte confère une juridiction obligatoire sur
la base du paragraphe 2 de l’article 36 du Statut, pas plus que dans le cas
des traités qui (sans doute pour des raisons de commodité de rédaction) se
réfèrent effectivement au paragraphe 2 de l’article 36 du Statut ou utilisent
des éléments de sa terminologie, mais sans être censés constituer des dé-
clarations faites en application de cet instrument. (Voir, par exemple, l’ar-
ticle 1 de la convention entre le Danemark et la Finlande pour le règle-
ment pacifique des différends de 1926; l’article III du traité entre le Brésil
et le Venezuela pour le règlement pacifique des différends de 1940; l’ar-
ticle 8 du traité de Bruxelles de 1948; l’article 17 de l’acte général revisé
pour le règlement pacifique des différends internationaux adopté par
l’Assemblée générale des Nations Unies le 28 avril 1949; les articles 1, 2
et 3 de la convention de règlement judiciaire entre la Grèce et la Suède
de 1956 et l’article 1 de la convention européenne pour le règlement paci-
fique des différends de 1957.) De fait, les traités de ce genre peuvent
conférer une sorte de juridiction obligatoire tout en continuant de relever
des dispositions du paragraphe 1 de l’article 36 du Statut de la Cour. Cela
s'explique par le fait que, si une référence à « la juridiction obligatoire » de
la Cour est généralement interprétée comme une référence à sa juridiction
en application du paragraphe 2 de l’article 36 de son Statut, le système des
déclarations prévu par cette disposition n’est pas le seul du genre qui
puisse conférer une juridiction obligatoire à la Cour. Le système conven-
tionnel du paragraphe 1 de l’article 36 du Statut peut également être uti-
lisé pour conférer à la Cour une juridiction obligatoire qui peut être invo-
quée unilatéralement par toute partie à la convention. Les auteurs faisant
autorité en la matière, qu’il n’y a pas lieu de citer ici, démontrent qu’en
réalité la juridiction obligatoire de la Cour repose en grande partie sur
cette base.

Toutefois, comme il est indiqué ci-après, il est historiquement attesté
que des aspirations existaient dans la région tendant à attribuer à la Cour
une véritable juridiction obligatoire. Bien que restant en deçà de ce but, le
paragraphe 2 de l’article 36, en tant que solution de compromis, a tradi-
tionnellement été associé à celui-ci. Cela explique peut-être pourquoi, à la
différence des instruments du genre de ceux mentionnés ci-dessus, ettran-
chant avec les clauses compromissoires des traités qui ont jusqu'ici retenu
l'attention de la Cour, l’article XXXI du pacte a été formulé en des termes
qui, comme on l’a vu et comme le reconnaît la Cour au paragraphe 32 de
l’arrêt, semblent indiquer que les parties faisaient en réalité par cela même

73
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 139

une déclaration conformément au paragraphe 2 de l’article 36 du Statut de
la Cour. Il est possible (bien que des arguments en sens contraire soient
aussi concevables) d’envisager des raisons pour lesquelles l’intention des
parties ne pouvait prendre effet dans le cadre du paragraphe 2 de l’ar-
ticle 36 — en particulier, les conditions prescrites en matière de dépôt
et de notification pourraient soulever des difficultés. Dans ce cas, on
pourrait envisager des raisons pour qu’il soit interprété en droit comme
conférant une juridiction conventionnelle en vertu du paragraphe 1 de
l’article 36.

Le problème qui se pose est que la Cour a conclu qu’elle était compé-
tente conformément à l’article XXXI du pacte mais sans spécifier si cette
compétence peut être exercée en vertu du paragraphe 1 ou du para-
graphe 2 de l’article 36 du Statut. Si l’on avait tranché le point de savoir
lequel de ces deux chefs de compétence était applicable, la question de
l'effet éventuel des réserves du Honduras de 1986 (à supposer qu’elles
soient par ailleurs valables) aurait pu être traitée exclusivement en fonc-
tion du chef retenu. Mon intention n’est pas de dire comment la Cour
aurait pu trancher ce point. Toutefois, comme il n’a pas été tranché, la
question de l’effet éventuel des réserves du Honduras concernant ses obli-
gations en vertu de l’article XXXI a dû être traitée par la Cour en fonction
des deux chefs de compétence possibles en admettant que l’article XXXI
confère une compétence au titre de l’un ou de l’autre d’entre eux. Et je
souscris à la conclusion à laquelle est parvenue la Cour. Mais je considère
aussi que cet aspect de l’arrêt se prête à un développement.

La situation découlant du paragraphe 1 de l’article 36 du Statut est assez
facile à régler. La conception du Nicaragua selon laquelle l’article XXXI
du pacte confère une compétence conventionnelle à la Cour en vertu de
cette disposition étaierait, si elle est fondée, cette autre thèse de ce pays
que la compétence ainsi conférée ne saurait être affectée par aucune
réserve jointe à une déclaration quelconque que ferait le Honduras con-
formément au paragraphe 2 de l’article 36 du Statut (voir les affaires des
Essais nucléaires (C.I.J. Recueil 1974), examinées dans Eduardo Jiménez
de Aréchaga, « International Law in the Past Third of a Century», Recueil
des cours de l’Académie de droit international de La Haye, t. 159 (1978-1),
p. 155). Etant donné que la compétence serait conférée par traité, le droit
conventionnel stricto sensu s’appliquerait pour interdire que soit faite une
réserve quelconque sauf au moment de la signature ou de la ratification du
pacte ou au moment de l’adhésion à celui-ci.

La situation est moins simple si l’article XXXI du pacte doit être traité
comme étant une déclaration faite collectivement en vertu du para-
graphe 2 de l’article 36 du Statut. Sur la question de savoir si les réserves
faites par le Honduras en 1986 pouvaient limiter ses obligations au titre de
l’article XXXI, le conseil du Nicaragua a en effet soutenu que

«pour faire admettre le bien-fondé de son opinion sur cette question
le Honduras doit démontrer que l’article XXXI est essentiellement

74
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 140

identique à une déclaration faite en vertu de la clause facultative. Ce
n’est qu’alors et seulement alors que la réserve du 6 juin 1986 à sa
déclaration en vertu de la clause facultative limiterait également les
obligations que lui impose l’article XX XI.»

Je ne crois pas que la situation soit aussi claire que cela. La tentative faite
par le Nicaragua de rattacher l’article XX XI du pacte au paragraphe | de
l’article 36 du Statut n’est pas, selon moi, le seul moyen d’exclure la possi-
bilité d’une telle réserve audit article du pacte. A mon avis (qui, je pense,
est en accord avec les termes du paragraphe 33 de l’arrêt de la Cour), l’ar-
ticle XXXI pourrait également être à l’abri d’une telle réserve même s’il
doit être traité comme étant une déclaration faite collectivement en vertu
du paragraphe 2 de l’article 36. La question est assez difficile mais pour-
rait, selon moi, être abordée de la manière suivante.

C’est un fait que, historiquement, les auteurs du paragraphe 2 de l’ar-
ticle 36 du Statut de la Cour l'ont rédigé en n’ayant à l'esprit que les décla-
rations unilatérales. Quant à savoir si cela suffit pour freiner à jamais une
évolution tendant à permettre aux Etats de faire ensemble ce qu'ils peu-
vent faire individuellement, c’est là une question que, pour ma part, je
n’aborderai pas. Il suffit aux fins de notre propos d’observer que, si, effec-
tivement, comme il faut l’admettre dans cet aspect de l’affaire, l’ar-
ticle XXXI du pacte constitue bien une déclaration collective valable au
titre de la clause facultative (possibilité que la Cour n’a jusqu’à présent
pas eu à examiner), ce serait là un phénomène essentiellement nouveau en
matière de droit. La manière conséquente dont la Cour et sa devancière
ont affirmé la notion d’unilatéralité dans le cas des déclarations indivi-
duelles ne justifierait pas en soi que l’on examine toutes les répercussions
de ladite notion sur un tel phénomène. Car, si le paragraphe 2 de l’ar-
ticle 36 du Statut de la Cour autorise qu’une déclaration collective soit
faite par le moyen d’un traité, il semblerait en découler que cette disposi-
tion permet également l’application du droit conventionnel à la question
de savoir s’il peut être mis fin ou apporté une modification à la juridiction
conférée par une telle déclaration. En l’absence d’une réserve appropriée
à cet effet jointe au traité lui-même au moment de la signature, de la ratifi-
cation ou de l’adhésion, il semblerait qu’il faille donner une réponse néga-
tive à cette question. Dès lors, les obligations du Honduras en vertu de
l’article XX XI du pacte ne pouvaient prendre fin ou être modifiées par les
réserves dont il a assorti la déclaration qu'il a faite en 1986 au titre de la
clause facultative.

Mais quelle serait la situation si, bien que faite collectivement dans un
traité, une déclaration était considérée comme gardant un caractère uni-
latéral indestructible en ce qui concerne chacune des parties? A mon
avis, cela ne devrait pas changer grand-chose. Outre qu’il définit les rela-
tions entre les parties, le traité serait à interpréter comme exposant pour
chaque partie la nature et les conditions de la déclaration ainsi faite par
elle, et l’intention avec laquelle elle l’a faite. Lorsqu'il y a pour un Etat plus
d’une déclaration en vigueur au titre du paragraphe 2 de l’article 36 du

75
ACTIONS ARMEES (OP. IND, SHAHABUDDEEN) 141

Statut (possibilité que je crois acceptée par les deux Parties), la validité de
lune n’est pas automatiquement affectée par des modifications apportées
à l’autre. Cela tient à la «règle du droit international selon laquelle un Etat
ne peut se dégager unilatéralement d'engagements internationaux que
conformément aux termes de ces derniers » (H. W. Briggs, « Reservations
to the Acceptance of Compulsory Jurisdiction of the International Court
of Justice», Recueil des cours de l'Académie de droit international de
La Haye, t. 93 (1958-1), p. 278), ou, comme cela a été formulé de manière
plus précise, à la règle selon laquelle «la dénonciation d’une déclaration
d’acceptation n’est admissible que dans les limites fixées par la déclara-
tion elle-même » (J. H. W. Verzijl, « The System of the Optional Clause»,
International Relations, vol. 1, n° 12, octobre 1959, p. 607). D’autre part,
bien qu’une déclaration au titre de la clause facultative soit à certains
égards différente des déclarations unilatérales du genre de celle qui a
été examinée dans l’affaire des Essais nucléaires (Australie c. France)
(C.LJ. Recueil 1974), l'observation que la Cour a formulée à cette occa-
sion (p. 267, par. 43), et qu’elle a jugé bon de reprendre dans l’affaire des
Activités militaires et paramilitaires au Nicaragua et contre celui-ci, compé-
tence et recevabilité (C.L.JT. Recueil 1984, p. 418, par. 59), mérite d’être citée:

«Quand l'Etat auteur de la déclaration entend être lié conformé-
ment à ses termes, cette intention confère à sa prise de position le
caractère d’un engagement juridique, l’Etat intéressé étant désor-
mais tenu en droit de suivre une ligne de conduite conforme à sa
déclaration. »

I] est vrai que dans cette dernière affaire, parlant de la déclaration des
Etats-Unis de 1946, la Cour a conclu que le droit de changer la teneur
d’une déclaration ou d’y mettre fin est «inhérent à tout acte unilatéral
d’un Etat» (ibid., p. 419, par. 61; voir aussi l'opinion de M. Mosler,
p. 466-467, et celle de sir Robert Jennings, p. 552). Cette conclusion, pour-
rait-on penser, s’appliquerait à l’article XXXI du pacte si, malgré son ca-
ractère collectif, celui-ci est considéré comme constituant essentiellement,
de la part de chaque partie au pacte, une déclaration unilatérale d’accep-
tation de la juridiction obligatoire en vertu de la clause facultative. Mais
chaque cas est à interpréter selon les circonstances qui l’entourent en fait
et en droit. Ladite conclusion, dont la portée doit être limitée par l’obser-
vation citée plus haut, empruntée à l’affaire des Essais nucléaires (Austra-
lie c. France), ne concernait pas des conditions et circonstances telles que
celles qui régissent l’article XXXI en tant qu’engagement visant à créer
un régime régional durable de règlement judiciaire obligatoire. Même
si on le considère comme pris unilatéralement, cet engagement, renforcé
par la bonne foi, excluait clairement le droit de dénonciation ou de modi-
fication aussi longtemps que l'Etat en question demeurait partie au pacte.

Le Honduras s’est fondé sur l’affaire de la Sentence arbitrale rendue par
le roi d’Espagne le 23 décembre 1906(C.1.J. Recueil 1960, p. 192), ainsi que
sur la réserve au pacte formulée par le Nicaragua et sur le compromis de
1957, pour soutenir que les procédures qui y sont employées témoignent

76
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 142

d’une certaine unité de base juridictionnelle entre l’article XXXI du pacte
et le paragraphe 2 de l’article 36 du Statut, de telle sorte que les réserves
faites valablement par un Etat à l'égard du premier s’appliquaient auto-
matiquement à une déclaration faite par lui en vertu du second et
vice versa. Les piéces dont est saisie la Cour n’indiquaient pas clairement
la raison pour laquelle le Nicaragua avait formulé sa réserve, dont la
partie pertinente se lit comme suit: :

« La délégation du Nicaragua, tout en donnant son approbation au
traité américain de réglement pacifique (pacte de Bogota), désire
déclarer dans l’acte qu’aucune des dispositions contenues dans ledit
traité ne peut détourner le Gouvernement du Nicaragua de la posi-
tion qu’il a toujours prise en ce qui concerne les décisions arbitrales
dont la validité a été contestée en se basant sur les principes du droit
international, lequel permet clairement de contester des décisions
arbitrales jugées nulles ou viciées. En conséquence, la délégation du
Nicaragua, en donnant sa signature au traité, formule une réserve au
sujet de l’acceptation des décisions arbitrales que le Nicaragua a
contestées et dont la validitié n’a pas été établie. »

A en juger par cette réserve, il semble que le Nicaragua estimait qu’il pos-
sédait déjà le droit de contester la validité de la sentence, mais appréhen-
dait qu’une disposition du pacte puisse être interprétée comme impli-
quant de sa part une acceptation de cette sentence. La réserve visait donc
à sauvegarder le droit du Nicaragua de contester la sentence absolument,
ce qui n’est pas la même chose que de limiter ou prescrire les instances
devant lesquelles cette contestation peut se faire. En particulier, la réserve
ne semblait pas viser le point de savoir si une telle contestation pouvait se
faire en vertu de l’article XXXI du pacte. En réalité, comme il entendait
contester la décision, il n’est pas facile de comprendre pourquoi le Nica-
ragua aurait dû vouloir soustraire l’affaire à la juridiction conférée à la
Cour en vertu de l’article XXXT du pacte si elle avait relevé par ailleurs de
sa compétence sur cette base. A ce propos, on pourrait, semble-t-il, toute-
fois soutenir que, le Nicaragua ayant contesté la sentence depuis 1912,
la question de la validité de la sentence constituait un différend préexis-
tant qui en tout état de cause ne reléverait pas des dispositions de
l’article XXXI du pacte en raison des termes tant de cet article que de
l’article IL. (Comparer avec l’article XX XVIII. Voir Galo Leoro F., «La
Reforma del Tratado Americano de Soluciones Pacificas o Pacto de
Bogota», Anuario Juridico Americano, 1981, p. 48 et suiv.; Avis du comité
juridique interaméricain sur le traité américain de règlement pacifique (pacte
de Bogota), OEA/Ser.G, CP/doc. 1603/85, 3 septembre 1985, p. 8 et suiv.,
et «Examen du traité américain de règlement pacifique...», rédigé par le
rapporteur du comité, contenu dans ce document, p. 49 et suiv. — an-
nexe 23 au contre-mémoire du Nicaragua; et l’affaire de la Sentence arbi-
trale rendue par le roi d'Espagne le 23 décembre 1906 (C.I.J. Recueil 1960,
p. 203).) Il s’ensuit que si la réserve du Nicaragua ne devait pas avoir et
n'avait effectivement pas en soi un effet d'exclusion en ce qui concerne

77
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 143

Particle XXX], il ne pourrait être question que la réserve ait pour effet
d’exclure automatiquement 1’affaire de la déclaration que le Nicaragua a
faite en vertu du paragraphe 2 de l’article 36 du Statut de la Cour, en ad-
mettant même la justesse de la thèse du Honduras concernant une base
juridictionnelle commune.

Un argument en faveur d’une interprétation différente de l’objet de la
réserve peut être avancé sur la base de la clause 6 du compromis de 1957,
où il était dit (dans le texte anglais):

«[in] accepting .. . the pertinent application of the Pact of Bogota to
the case here considered, the High Contracting Party! that made a
reservation to the aforesaid international agreement declares that the
aforesaid reservation shall not take effect».

On pourrait répondre à un tel argument que la première partie de la clause
(qui ne mentionnait pas la réserve) était censée traduire une extension
contractuelle du pacte entre les deux parties 4 une affaire qui, considérée
comme concernant un différend préexistant, aurait été par ailleurs exclue
par le pacte lui-méme de tout réglement judiciaire sur la base de cet instru-
ment, alors que la deuxième partie (qui mentionnait la réserve et devrait
donc étre interprétée en fonction de celle-ci) aurait eu pour effet de per-
mettre au Honduras de soutenir, s’il le souhaitait et pensait pouvoir le
faire, que le pacte constituait bien une acceptation de la sentence par le
Nicaragua. Sur la base de cette interprétation, le compromis n’impliquait
pas nécessairement que la réserve était censée exclure l’affaire des dispo-
sitions de l’article XXXT du pacte. Il y a lieu toutefois de reconnaître que
Pinterprétation du compromis sur ce point soulève quelques difficultés.

Toutefois, même si l'interprétation exposée ci-dessus de la réserve est
erronée, ce qui impliquerait que la réserve devrait être considérée comme
destinée à soustraire l’affaire à l’application des dispositions de l’ar-
ticle XXXI du pacte, les éléments fournis ne permettent pas d’établir de
manière satisfaisante qu’une réserve faite par un Etat a l’égard de l’ar-
ticle XXXI du pacte était considérée comme s’appliquant automatique-
ment à une déclaration faite par cet Etat en vertu du paragraphe 2 de l’ar-
ticle 36 du Statut ou que l’objet du compromis était d’écarter cet effet
automatique de la réserve du Nicaragua de la déclaration qu'il a faite en
application du paragraphe 2 de l’article 36. Se fondant sur des éléments
susceptibles d’étayer la thèse qu’il a présentée dans l’affaire des Activités
militaires et paramilitaires au Nicaragua et contre celui-ci, compétence et
recevabilité (C.J. Recueil 1984), le conseil du Nicaragua a affirmé que le
compromis était dû à ce que le Honduras pensait

«que s’il déposait une requête fondée sur les déclarations en vertu de

1 Le texte espagnol parlait de même de « la Alta Parte Contractante », mais la traduc-
tion française dans les mémoires publiés se lit «les Hautes Parties contractantes décla-
rent que toute réserve qu’elles auraient faite audit pacte ne produira aucun effet » (voir
et comparer l'affaire de la Sentence arbitrale rendue par le roi d'Espagne le 23 dé-
cembre 1906, C.I.J. Mémoires, vol. I, p. 32, 207, 209 et annexe | au contre-mémoire ori-
ginal du Nicaragua dans cette affaire, p. 14).

78
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 144

la clause facultative, il mettrait en cause la validité de la sentence ar-
bitrale, ce qu’il ne voulait pas parce qu’il considérait la sentence
comme incontestablement valabie »,

affirmation à laquelle le Honduras ne semble pas avoir répliqué, du moins
sur le fond. Compte tenu de tout cela, même si la réserve du Nicaragua
visait à exclure la juridiction au titre de l’article XXXI du pacte, je ne peux
tirer du compromis de 1957 aucune conclusion solide du genre de celle
que propose le Honduras. |

Comme on l’a noté ci-dessus et comme l’a relevé la Cour aux para-
graphes 37 et 38 de son arrêt, il est clair que la conférence de 1948 a abouti
à la conclusion que l’article XXXTI imposait, entre les membres du pacte,
une obligation qui, en l’absence d’une réserve appropriée faite au pacte
lui-même, ne serait sujette à aucune réserve jointe à une quelconque
déclaration individuelle faite ou à faire au titre du paragraphe 2 de
l’article 36 (voir les interventions de MM. Soto del Corral, Enriquez et
Belaünde dans Novena Conferencia Internacional Americana, vol. IV,
p. 161-167, 171 et 172). C’est heurter la logique, forcer la crédulité et aller
à Yencontre des travaux préparatoires de la conférence de 1948 (utilisés
avec la prudence voulue) que de supposer que les réserves jointes à l’une
des déclarations distinctes faites ultérieurement par le Honduras au titre
du paragraphe 2 de l’article 36 du Statut puissent affecter les obligations
que ce pays a assumées en vertu de l’article XXXI du pacte.

III. APPLICABILITÉ DE LA CONCILIATION À L'ARTICLE XX XI
DU PACTE DE BOGOTA

Je souscris à l'opinion de la Cour que la conciliation n’est pas une
condition préalable au droit d’ester en justice conformément à l’ar-
ticle XXXI du pacte. Je partage en particulier l’avis que chacun des ar-
ticles XXXI et XXXII considéré de manière autonome donne compé-
tence à la Cour pour connaître des différends. Je souhaite, néanmoins,
expliquer ma manière de voir sur trois aspects. Le premier concerne la
relation de fond entre les deux articles, le deuxième la relation entre les
textes des deux articles et le troisième les vues des publicistes au sujet de
ces relations.

Sur le premier aspect, au paragraphe 47 de son arrêt, la Cour a déclaré
«peu importe l'interprétation à donner ... à l’article XXXII ... en ce qui
concerne la nature et l’objet des différends relevant de ce texte». Il me
semble toutefois que si une position plus souple est adoptée, il sera pos-
sible de procéder à de nouvelles analyses allant dans le sens de la décision
de la Cour.

Le comité juridique interaméricain, qui a établi le projet de 1947, était
conscient du débat que suscitait alors la question de la justiciabilité des
différends et il avait dit dans son rapport:

«Le comité se rend compte qu’un certain nombre d’auteurs émi-
nents considérent qu’aucune distinction ne peut étre faite entre les

79
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 145

différends d’ordre juridique et ceux qui ne le sont pas. Toutefois, il
n’a pas jugé nécessaire de prendre position à cet égard, car le traité
prévoit l’arbitrage pour tous les différends.» {Traduction du Greffe.)
[« El Comité se da cuenta de la existencia de una respetable corriente
doctrinaria, en el sentido de que no puede distinguirse entre las
controversias de caracter juridico y las que no lo son. Pero no se ha
considerado necesario tomar partido a este respecto, ya que el
proyecto contempla el arbitraje para todas las controversias. » (No-
vena Conferencia Internacional Americana, Actas y Documentos,
vol. IV, p. 21, par. 28.)]

En plus de l’explication donnée par le comité, les dispositions de son
projet concernant le réglement judiciaire, outre leur absence de caractére
obligatoire, ne soulevaient pas de problémes de classement des différends
en plusieurs catégories, classement qui s’est révélé rapidement nécessaire
en raison du libellé divergent des articles XXXI et XXXII du pacte de
1948. A propos de l’article XXXII, M. Eduardo Jiménez de Aréchaga a
déclaré dans « Tentativas de Reforma del Pacto de Bogota » (Anuario Juri-
dico Interamericano, 1986, p. 5-6) que les différends purement politiques
n’étaient pas justiciables, mais il semblait toutefois accepter que «cette
disposition donne la possibilité de soumettre a la Cour des questions qui
sont purement politiques, au sujet desquelles une partie prétend avoir un
intérêt mais non un droit» (traduction du Greffe)[«se procure, mediante
este precepto, someter a la Corte cuestiones puramente politicas en que
una parte alegue un interés y no un derecho»]. D’autres publicistes sou-
tiennent cette dernière opinion car ils estiment qu’elle correspond à l’in-
tention réelle des rédacteurs du pacte. Cela serait aussi, semble-t-il,
conforme au fait que l’article XX XII complète les procédures de concilia-
tion prévues aux articles XV à XXX qui s'étendent à tous les différends.
Cette opinion sur la portée réellement envisagée de l’article XXXII peut
aider à évaluer la relation entre cet article et l’article XXXT, qui est expres-
sément limité aux différends d’ordre juridique.

Toutefois, même s’il n’est pas nécessaire de déterminer si l’ar-

_ticle XXXII était censé s’étendre aux différends non juridiques, on pour-
rait sensiblement faciliter l’analyse en étudiant la question de savoir si les
différends d’ordre juridique sont visés par cet article. Et il me semble
qu'ils le sont.

La position définie au paragraphe 52 de l’arrêt, ainsi que je la com-
prends, est que la Cour s’occupe seulement d’affaires portant sur un « dif-
férend … juridique, ... c’est-à-dire ... susceptible d’être résolu par applica-
tion des principes et des règles de droit international». Cela semble
concorder avec des opinions récemment exprimées telles que celles
d’Eduardo Jiménez de Aréchaga (Joc. cit., p. 6); Galo Leoro F., «La
Reforma del Tratado Americano de Soluciones Pacificas o Pacto de
Bogota» (loc. cit., p. 58-59); sir Robert Jennings, «International Force
and the International Court of Justice » (dans Antonio Cassese, dir. pub.,
The Current Legal Regulation of the Use of Force, 1986, p. 326-327); et Her-

80
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 146

mann Mosler, «Political and Justiciable Legal Disputes: Revival of an
Old Controversy?» (dans Bin Cheng et E. D. Brown, dir. pub., Contempo-
rary Problems of International Law: Essays in Honour of Georg Schwarzen-
berger on his Eightieth Birthday, 1986, p. 224). (Voir André Beirlaen, « La
distinction entre les différends juridiques et les différends politiques dans
la pratique des organisations internationales», Revue belge de droit inter-
national, vol. XI, 1975-I, p. 405 et suiv.) Si on associe à la position ainsi
exprimée par la Cour la difficulté d’imaginer un différend d’ordre juri-
dique qui ne fasse pas partie des catégories relevant de la clause faculta-
tive adoptées à l’article XX XI (voir S. Rosenne, The Law and Practice of
the International Court of Justice, 1965, vol. 1, p. 376), on ne voit guére
quelle serait l’utilité de l’article XXXII vis-a-vis de la Cour s’il ne s’étend
pas effectivement aux différends d’ordre juridique énumérés à l’ar-
ticle XXXI. Quel qu’aurait pu être tout autre objectif visé par les auteurs
de l’article XXXII, les commentateurs semblent nettement enclins à
penser qu’il s'applique bien à de tels différends.

Ainsi donc, si l’article XXXII s'étend bien aux différends d’ ordre juri-
dique, alors, à moins que l’objet de l’article XX XI n’ait été de donner le
droit d'engager une action en justice sans avoir à se conformer aux condi-
tions préalables prescrites par le premier de ces articles, il est difficile de
voir à quoi sert l’article XXXI, puisque l’article XXXII engloberait tous
les différends pour lesquels le respect de ces mêmes conditions préalables
est exigé. Outre qu’elle serait contraire aux principes de prudence en ma-
tière d'interprétation des traités en présence d’une interprétation qui
pourrait conduire à une redondance (voir Charles Rousseau, Droit inter-
national public, 1970, t. 1, p. 271-272), une conséquence aussi vaine serait
surprenante compte tenu de l’objet général et du but du pacte, qui, comme
il est indiqué au paragraphe 46 de l'arrêt de la Cour, visait à renforcer
l'engagement régional en matière de règlement judiciaire obligatoire des
différends interaméricains. Il est vrai que la rédaction de l’article XXXT et
la décision le concernant semblent avoir eu lieu sur place à Bogota; mais,
envisagé dans une perspective à plus long terme, cet article semble être le
produit naturel d’une gestation plus longue. Aux termes du traité général
d’arbitrage interaméricain de 1929, les Etats participants s’engageaient à
accepter l'arbitrage obligatoire des différends relatifs aux quatre catégo-
ries de questions spécifiées au deuxième paragraphe de l’article 36 du
Statut de la Cour permanente (correspondant au paragraphe 2 de l’ar-
ticle 36 du Statut de la présente Cour). Par la suite, un véritable régime de
règlement judiciaire obligatoire, longtemps recherché par certains Etats
américains, n’a pu trouver place dans la structure de la présente Cour
lorsque celle-ci a été créée en 1946, pas plus qu’elle ne l'avait pu lors de
la création antérieure de la Cour permanente: Après la déception de ces
espérances de caractère plus général, on aurait pu penser qu’une tenta-
tive serait faite tôt ou tard de prévoir sous une forme ou une autre le règle-
ment judiciaire obligatoire des différends entre Etats d’ Amérique latine
{voir J. M. Yepes, «La Conférence panaméricaine de Bogotä et le droit
international américain», Revue générale de droit international public,

81
ACTIONS ARMEES (OP. IND. SHAHABUDDEEN) 147

1949, vol. 53, p. 65). Pour les raisons mentionnées plus haut, c’est donc
cela que ces Etats ont fait, encore que de maniére abrupte et inopinée,
dans l’article XXXI du pacte, sous la forme d’une déclaration collective
d’acceptation de la juridiction obligatoire de la Cour conformément
au paragraphe 2 de l’article 36 du Statut de la Cour. En l’absence d’un
libellé stipulant clairement le contraire, il serait malvenu d’interpréter
l’article XXXI comme étant un engagement en matière de règlement
judiciaire obligatoire qui serait tellement en deçà de ce qu’indique l’évo-
lution des aspirations régionales à ce sujet qu’il serait pratiquement
illusoire, voire régressif, comparé aux obligations déjà normalement
assumées par nombre d’Etats américains en vertu de la clause facultative.

En ce qui concerne le deuxième aspect, il n’y a pas de relation textuelle
ou logique entre les articles XXXI et XXXII. L’article III prévoit la li-
berté de choix du mode de règlement, mais, par ce qui semble être une
exception partielle à ce principe général, les articles XXXII à XXXV
prescrivent certaines étapes successives lorsque la conciliation (qui peut
s’appliquer à n’importe quel différend) a été tentée et a échoué. Ces étapes
ultérieures comprennent l’arbitrage volontaire ou, lorsque l’accord n’a pu
se faire sur l'arbitrage, le règlement par la Cour à l'initiative de l’une des
parties (chacune d’elles pouvant intenter une action), et, finalement, si la
Cour se déclare incompétente (sauf dans certains cas) le recours obliga-
toire des parties à l’arbitrage. En ce sens, la conciliation est la clef de ce
que l’on a appelé le «mécanisme automatique» du pacte (voir William
Sanders, «The Organization of American States, A Summary of the
Conclusions of the Ninth International Conference of American States»,
International Conciliation, 1948, p. 404; et Raül Luis Cardon, La Soluciôn
Pacifica de Controversias Internacionales en el Sistema Americano, Buenos
Aires, 1954, p. 75).

C’est dans ce cadre que l’on peut rechercher une explication à l’hiatus
qui semble exister entre les articles XX XI et XXXII du fait que le premier
est silencieux sur la question de la conciliation, alors que les dispositions
du deuxiéme, qui viennent ensuite, commencent de maniére quelque
peu décousue par les mots: « Lorsque la procédure de conciliation établie
précédemment, conformément à ce traité ou par la volonté des parties,
n’aboutit pas a une solution...» Ces mots renvoient ainsi aux articles XV
a XXX, qui traitent de la conciliation, et non à l’article XXXI, qui n’en
parle pas. Le lien établi par ce membre de phrase semble simplement
continuer la lecture de ces dispositions antérieures, et aucun renvoi à l’ar-
ticle XXXI n’a de rapport avec l’exposé ainsi poursuivi. S’il en résulte
qu’une partie n’a le droit de saisir la Cour en vertu de l’article XXXII que
si une tentative de conciliation a échoué et que les parties n’aient pu
convenir d’une procédure arbitrale, ce que vise cet article n’est pas de faire
de ces étapes des conditions préalables au droit d’intenter une action en
justice, mais plutôt de conférer ledit droit lorsque ces étapes auront été
passées. L'article XXXI n’a aucune place dans cette succession de dispo-
sitions qui forment un tout. Et il ne peut en avoir; car une fois qu’il est
accepté que l’objet de l’article XXXII n'était pas de prescrire une procé-

82
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 148

dure pour l’exercice d’une compétence mais plutôt de conférer une com-
pétence lorsque certaines procédures prescrites par ailleurs ont été effecti-
vement suivies, il devient impossible d’admettre le bien-fondé de la thèse
du Honduras selon laquelle l’article XXXII était censé prescrire une pro-
cédure pour l’exercice de la compétence conférée par l’article XXXI.

On relèvera que les juristes latino-américains ont déjà une certaine
expérience de la conciliation envisagée dans ses rapports avec d’autres
formes de règlement. L’article I du traité général d’arbitrage interaméri-
cain de 1929 prévoit que la conciliation est une première condition préa-
lable facultative et non obligatoire de l’arbitrage des différends d’ordre
juridique qui correspondent aux catégories prévues par la clause faculta-
tive. Au contraire, l’article 3 du traité entre le Brésil et le Venezuela pour le
règlement pacifique des différends de 1940 prévoit expressément que la
conciliation est une condition préalable au règlement de différends de
cette nature par la Cour internationale de Justice. Compte tenu de ces pré-
cédents, on aurait pu s’attendre à un libellé plus clair si l'intention des
rédacteurs du pacte de Bogota avait été de prescrire la conciliation comme
condition préalable à l'exercice du droit de saisir la Cour en vertu de l’ar-
ticle XXXI.

Les commentateurs sont divisés sur le troisième aspect de la question.
Comme ils ont été associés au système dès ses premières années, il serait
bon d’accorder de Pimportance aux opinions de MM. Alberto Lleras
Camargo et F. V. Garcia-Amador. Le premier, bien qu'ayant traité assez
sommairement ce point particulier, a estimé que la conciliation était une
condition préalable à la saisine de la Cour en vertu des articles XXXI
et XXXII du pacte (voir Alberto Lleras, « Rapport sur la IX® conférence
internationale américaine», Annales de l'Organisation des Etats améri-
cains, 1949, vol. 1, n° 1, p. 50-51). Les deux Parties ont reconnu que
M. Garcia-Amador avait souscrit à cette opinion, mais sa position ne :
semble pas tout à fait claire. Une contradiction semble apparaître entre les
vues émises dans The Inter-American System, Its Development and Strength-
ening (Inter-American Institute of International Legal Studies, 1966,
p. 78-79 — ouvrage dont il aurait supervisé la rédaction) et celles qu’il a
exprimées à titre personnel à Heidelberg en 1972 (voir ce qu'il a dit dans
son exposé intitulé « To which Extent and for which Subject-Matters is it
Advisable to Create and Develop Special Judicial Bodies with a Jurisdic-
tion Limited to Certain Regions and to Certain Subject-Matters ? », pu-
blié dans l’ouvrage Judicial Settlement of International Disputes, Institut
Max-Planck de droit public comparé et de droit international, 1974, p. 92).
A propos de l’article XXXI du pacte, il est indiqué dans les deux ouvrages
en question que «le pacte lui-même constitue une déclaration sans condi-
tion du type de celle prévue au » paragraphe 2 de l’article 36 du Statut dela
Cour. L'ouvrage publié en 1966 contient ensuite le paragraphe suivant,
sur lequel le Honduras a mis l’accent:

« Nonobstant ce qui précède, le caractère obligatoire du règlement
judiciaire dépend, pour être précis, du fait que la procédure de conci-

83
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 149

liation établie dans le pacte ou par une décision des parties n’a pas
abouti à une solution et, en outre, que lesdites parties n’ont pas
convenu d’une procédure d'arbitrage. Ce n’est que dans ces condi-
tions qu’une des parties peut exercer son droit de saisir la Cour et
que l’autre est, en conséquence, soumise à sa juridiction (ar-
ticle XXXII). »

Le paragraphe correspondant de la déclaration de 1972 est rédigé dans les
termes suivants, qui me semblent plus prudents:

«Toutefois, deux conditions doivent être remplies avant qu’une
partie au différend n’ait le droit de saisir la Cour internationale de
Justice dans les conditions prescrites à l’article 40 de son Statut et
avant que la Cour ne soit compétente conformément au paragraphe 1
de l’article 36 dudit Statut, à savoir lorsque la procédure de concilia-
tion établie antérieurement dans le pacte ou par accord entre les par-
ties n’aboutit pas à une solution, et que lesdites parties n’ont pas
convenu d’une procédure d’arbitrage. »

La structure interne de chacun des deux paragraphes et leur rapport avec
l'observation commune qui précède concernant l’article XXXI du pacte
paraissent quelque peu différentes. Le second paragraphe semble essen-
tiellement ne porter que sur une procédure engagée (dans les conditions
prescrites à l’article 40 du Statut) en vertu du paragraphe 1 de l’article 36
du Statut et donc vraisemblablement conformément à l’article XXXII du
pacte. Il convient, bien entendu, de ne pas interpréter les passages en
question comme s’il s'agissait des dispositions d’un texte de loi et ne pas
accorder une importance excessive à de légères différences. Toutefois, à
supposer que M. Garcia-Amador ait participé à l’élaboration de la décla-
ration de 1966, il est possible, à mon avis, de discerner une certaine évolu-
tion dans ce domaine important de la part d’un esprit avisé.

Quelle que soit la position de M. Garcia-Amador (et je reconnais
qu’elle est sujette à discussion), l'opinion exprimée par M. Alberto Lleras
semble être aussi soutenue par Charles G. Fenwick, The Organization of
American States, the Inter-American Regional System (1963, p. 188), Hans
van Mangoldt, « Arbitration and Conciliation» (dans Judicial Settle-
ment of International Disputes, Institut Max-Planck de droit public com-
paré et de droit international, 1974, p. 466) et R. P. Anand, International
Courts and Contemporary Conflicts (1974, p. 301). Mais cette façon de voir
ne semble pas prévaloir sur ce qui est, à mon avis, le sens ordinaire et na-
turel du système du pacte qui doit être déterminé conformément au prin-
cipe fondamental énoncé à l’article 31 de la convention de Vienne sur le
droit des traités de 1969, ou sur les opinions d’autres commentateurs qui
ne partagent pas cette conception.

Un des premiers à avoir exprimé cette opinion est le délégué suppléant
des Etats-Unis à la conférence de Bogotä, M. William Sanders. De fait, le
Honduras a mis en avant l’autorité de cet auteur pour étayer l’avis
contraire qu’il a avancé. Le passage cité est le suivant:

84
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 150

«Les consultations entres les membres de l’Organisation n’au-
raient aucune place dans ce système car en théorie aucun différend
ne pourrait échapper à un règlement, soit en raison de l’acceptation
par les parties des résultats des bons offices, de la médiation, de l’en-
quête ou de la conciliation, ou à défaut d’une telle acceptation, par
une décision obligatoire adoptée dans le cadre d’un règlement judi-
ciaire ou arbitral de tous les différends, qu'ils soient d’ordre juridique
ou non.» (Sanders, loc. cit., p. 401.)

Le Honduras a estimé que dans ce passage M. Sanders « indique, par com-
paraison avec» le projet de 1945, «le systéme qui a été finalement et défi-
nitivement adopté». Toutefois, les dispositions concernant le réglement
judiciaire du projet de 1947, auquel le passage se rapporte, n’avaient pas
un caractère obligatoire et, plus particulièrement, ne correspondaient pas
dans leurs caractéristiques essentielles aux articles XXXI et XXXII
du pacte de 1948. En ce qui concerne ces articles, une lecture attentive
de Sanders (p. 403-404), laisse entrevoir une position différente. Et cette
position différente est, 4 mon avis, soutenue par d’autres auteurs,
notamment Ratl Luis Cardon (op. cit., p. 75-76); F. G. Fernandez-Shaw,
La Organizaciôn de los Estados Americanos (OEA) — Una Nueva Visiôn
de América (Madrid, 1959, p. 369, 377-378); J. M. Ruda, « Relaciones de
la OEA y la UN en cuanto al Mantenimiento de la Paz y la Seguridad
Internacionales » (Revista Juridica de Buenos Aires, 1961, vol. 1, partie II,
p. 47-48); J. J. Caicedo Castilla, El Derecho Internacional en el Sistema
Interamericano (Madrid, 1970, p. 374, par. 417); Alberto Herrarte,
«Soluciôn Pacifica de las Controversias en el Sistema Interamericano »
(dans Sexto Curso de Derecho Internacional Organizado por el Comité
Juridico Interamericano, juillet-août 1979, Washington, 1980, p. 220
et 225); Félix Lavina et Horacio Baldomir, Instrumentos Juridicos para
el Mantenimiento de la Paz en América (Montevideo, 1979, p. 29-30);
Galo Leoro F., «La Reforma del Tratado» (loc. cit., p. 46 et 53); idem,
«EI Proyecto de Reformas del Comité Juridico Interamericano al Tra-
tado Americano de Soluciones Pacificas (Pacto de Bogota)» (Anuario
Juridico Interamericano, 1986, p. 22); et, bien que sa lecture souléve
quelques difficultés, P. J. I. M. de Waart, The Element of Negotiation in
the Pacific Settlement of Disputes between States (La Haye, 1973, p. 95-96).

Sans vouloir passer en revue ces opinions ou soutenir qu’elles sont
toutes également bien motivées ou claires sur ce point, j'ai ’impression
que leur teneur générale concorde avec l’opinion adoptée par le comité
juridique interaméricain sur le traité américain de règlement pacifique,
qui, selon moi, a indiqué assez clairement à la page 7 de son avis de 1985
que le droit de saisir la Cour en vertu de l’article XX XI du pacte n’est pas
soumis aux conditions prévues à l’article XXXIT; et l’avis du rapporteur,
M. Galo Leoro F., va dans le même sens (voir « Examen du traité amé-
ricain de règlement pacifique... », loc. cit., pp. 50, 58-59 et 63 — annexe 23
au contre-mémoire du Nicaragua). Je partage cette opinion.

85
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 151

IV. LES PARTIES ONT-ELLES PROCÉDÉ AUX NÉGOCIATIONS REQUISES
PAR L'ARTICLE II DU PACTE DE BOGOTA?

Je souscris à l’opinion exprimée aux paragraphes 75 et 92 de l’arrêt de la
Cour, à savoir que, quand le Nicaragua a déposé sa requête, les Parties
n’avaient pas entamé ni ne prévoyaient des négociations permettant au
Honduras de croire de bonne foi que le différend qui l’opposait au Nica-
ragua pourrait être réglé par une telle voie. Cependant j'estime que l’on
renforce ce point de vue en attribuant quelque importance au fait que le
Honduras semble avoir effectivement refusé d’entamer des négociations
bilatérales directes.

D’après les éléments de l'affaire, il est clair que le Nicaragua a vraiment
cherché à mener des négociations bilatérales directes avec le Honduras,
mais que ses efforts dans ce sens ont échoué parce que le Honduras a
concrètement insisté sur une approche régionale du problème (comme
cela ressort en particulier de la partie essentielle de la note du ministre
hondurien des relations extérieures du 23 avril 1982 mentionnée au para-
graphe 68 de l’arrêt). Lorsque des Etats négocient effectivement entre eux
dans un cadre multilatéral (et ils ne peuvent le faire qu’avec le consente-
ment de chaque partie), les négociations peuvent bien être considérées
comme des négociations bilatérales directes même si elles ont lieu dans un
cadre multilatéral. Mais aucun principe n’autorise une partie à prétendre
qu’elle offre d'entamer des négociations bilatérales directes «suivant les
voies diplomatiques ordinaires » lorsqu'elle insiste en réalité pour qu’un
cadre multilatéral soit retenu comme seule base acceptable de négocia-
tion. Bien qu’une telle méthode soit admissible, des négociations bilaté-
rales menées dans un cadre de ce genre ne peuvent guère constituer la
norme de «négociations directes suivant les voies diplomatiques ordi-
naires». Je n’admets donc pas, par exemple, que, lorsqu'une partie est
soumise à une obligation d'entamer de telles négociations, elle ait la
faculté unilatérale d’imposer un cadre multilatéral comme condition
indispensable de l’exécution de cette obligation. Sur la base de cette
approche, il me semble que dans les circonstances en question le Hondu-
ras a effectivement refusé d’entamer de telles négociations et ne pouvait
donc considérer que le différend qui l’opposait au Nicaragua pourrait
être réglé de cette manière. |

Comme il ne pouvait invoquer de négociations antérieures au début du
processus de Contadora, le Honduras a dû se fonder sur celles qui avaient
lieu dans le cadre de Contadora en soutenant que ces négociations rem-
plissaient à la fois la condition préalable de mener des négociations
et constituaient une procédure spéciale adoptée parce que, de l’avis des
Parties, le différend ne pouvait être résolu au moyen «de négociations
directes suivant les voies diplomatiques ordinaires». Compte tenu de
l’ordre des procédures prescrites par l’article II du pacte dont il sera ques-
tion ci-dessous, je ne trouve aucune réponse à l’observation du conseil du
Nicaragua quand il a déclaré à propos du processus de Contadora dans ce
contexte: «Il ne peut pas à la fois être et précéder!»

86
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 152

J'ajouterai qu’une certaine contradiction interne dans la position
adoptée par le Honduras exclut qu’il ait pu croire que le différend qui fait
l’objet de la requête du Nicaragua pourrait être réglé au moyen de négo-
ciations. En vertu de l’article II du pacte, le consentement des deux parties
est nécessaire à l’adoption d’une procédure comme procédure spéciale.
Mais dans l’économie de cette disposition, la possibilité que les deux
parties conviennent de qualifier une procédure de spéciale ne peut être
envisagée que si a été satisfaite la condition que, de l’avis des parties, des
négociations ne puissent conduire à un règlement. Puisque le Hon-
duras affirme que les opinions concordantes des deux parties étaient
nécessaires pour remplir cette condition, il ne pouvait, en vertu de sa
propre argumentation, nier une telle concordance de vues au sujet de
cette obligation tout en tenant à affirmer qu’une telle concordance exis-
tait à propos du processus de Contadora.

V. LE PROCESSUS DE CONTADORA FAIT-IL OBSTACLE
À LA PRÉSENTE INSTANCE ?

A propos de cette partie de l’affaire, je voudrais, premièrement, indi-
quer ce qui peut être considéré comme une question préliminaire relative
à l’article IV du pacte et, deuxièmement, envisager une autre manière
d’aborder la décision adoptée.

En ce qui concerne le premier point, le Nicaragua a soutenu que l’objet
du processus de Contadora n’englobait pas celui du litige porté devant la
Cour. L’argument, s’il est valable, suffit à disposer de cet aspect de l’af-
faire en faveur du Nicaragua, même si, pour tout le reste, on retient une
hypothèse favorable au Honduras, en admettant notamment que le pro-
cessus de Contadora s’est poursuivi sans changement appréciable après le
dépôt de la requête du Nicaragua. En effet, le principe défini à l’article IV
présuppose naturellement que les deux procédures dont il s’agit se rap-
portent au même «différend». Il s’agit même là d’une présupposition
liminaire pour quiconque tente d’invoquer le principe !. Il n’est pas éton-
nant que le Honduras ait énergiquement combattu un tel argument, sur-
tout en soutenant que le processus de Contadora et les décisions sollici-
tées en l’espèce tendaient, les unes et les autres, à atteindre le but commun
de mettre fin aux activités transfrontalières alléguées par le Nicaragua. La
question difficile en l’occurrence est de savoir si un résultat concret
commun de ce genre répond assez à ce que me paraît demander le Nica-
ragua, qui demande surtout à la Cour de se prononcer avec toute l’auto-
rité qui est la sienne sur le point de savoir si le Honduras a manqué à ses

! Dans son argumentation le Nicaragua parle du principe una via electa et Fer-
nandez-Shaw (op. cit., p. 370) de l’exceptio de litispendentia. Pour la distinction voir
Dan Ciobanu, « Litispendence between the International Court of Justice and the Poli-
tical Organs of the United Nations », dans Leo Gross, dir. publ., The Future of the Inter-
national Court of Justice, 1976, vol. 1, p. 209 et suiv.

87
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 153

obligations juridiques internationales envers lui et affirme que le pro-
cessus de Contadora ne tend, d’aucune manière ni à aucun niveau, à ob-
tenir quoi que ce soit qui corresponde à un tel prononcé: ledit processus,
bien qu’il puisse empêcher des questions semblables de surgir à l'avenir,
n’a pas été conçu pour décider de cette question déterminée.

L'affaire des Essais nucléaires (Australie c. France)semble poser un pro-
bléme au Nicaragua. Dans cette affaire, il a été jugé que, quand |’ Australie
demandait à la Cour de déclarer que «la poursuite des essais atmosphé-
riques d’armes nucléaires [par la France] dans l’océan Pacifique Sud
n’[était] pas compatible avec les règles applicables du droit internatio-
nal» (C.LJ. Recueil 1974, p. 260, par. 25), il ne s’agissait pas d’un chef de
demande distinct, mais simplement de l’énoncé d’un motif à l’appui des
autres demandes, de telle sorte que la déclaration demandée ne pouvait
être accordée si la Cour ne pouvait plus accueillir ces autres demandes.
Cependant, sans entamer un débat au sujet de cette intéressante décision,
on pourrait se demander s’il n’y a pas une distinction à faire étant donné
qu’une demande en réparation est formulée dans la présente affaire alors
que dans l’autre affaire la Cour a jugé la situation différente; que les vio-
lations alléguées peuvent se reproduire et qu’il est prétendu qu’elles
continuent; et que le Honduras n’a pris aucun engagement d’y mettre
fin (voir les observations de sir Gerald Fitzmaurice dans l'affaire du
Cameroun septentrional (C.I.J. Recueil 1963, p. 98, note 2), et celles de
M. Morelli (ibid., p. 141), qui se réfèrent à l’affaire du Détroit de Corfou
(C.L.J. Recueil 1949). Une telle distinction pourrait trouver un appui
dans la doctrine citée et dans les observations formulées par les juges mi-
noritaires dans leur opinion commune en l'affaire des Essais nucléaires,
d’où il résulte que:

«dire et juger qu’un certain comportement d’un Etat est ou n’est pas
compatible avec le droit international constitue un aspect essentiel
du contentieux international et est au cœur même de la fonction judi-
ciaire de la Cour» (CLLJ. Recueil 1974, p. 314).

Quelle qu’ait été la situation dans l’affaire des Essais nucléaires, il
semble qu’on puisse considérer comme non résolues en l’espèce les ques-
tions suivantes : peut-on dire que « la demande [nicaraguayenne] de décla-
ration représente la conclusion essentielle » ou «la conclusion fondamen-
tale», pour reprendre les termes appliqués à la demande australienne de
déclaration par les juges minoritaires auteurs de l’opinion commune
(C.IL.J. Recueil 1974, p. 313 et 315 respectivement)? Dans l’affirmative, la
solution des problèmes que pose une telle déclaration ressortissait-elle au
processus de Contadora ? Dans la négative, ce processus et la présente ins-
tance avaient-ils le même objet? Dans son arrêt, la Cour n’a pas résolu ces
questions en déclarant au paragraphe 93: «la Cour n’a pas à déterminer ...
si le processus de Contadora … avait le même objet que celle [la procédure]
dont la Cour a aujourd’hui à connaître ». Or, bien que la Cour ne se soit
pas prononcée sur ce point, qui reste donc en suspens, son arrêt présume
logiquement une réponse favorable au Honduras. On pouvait certes

88
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 154

partir d’une telle présomption pour régler le problème particulier sur
lequel porte l’arrêt de la Cour, mais je ferai remarquer que cette présomp-
tion a une certaine portée juridique car elle a trait à une question prélimi-
naire importante sur laquelle les Parties sont en profond désaccord.

En ce qui concerne le second point, je ferai observer que les Parties ont
déclaré toutes deux (peu importe ce qui les a conduites à cette concor-
dance de vues) que le processus de Contadora se poursuivait (c’est le cas
en un sens) même après le dépôt de la requête du Nicaragua (voir le para-
graphe 90 de l’arrêt de la Cour). Mais il est à signaler que, contrairement à
la Cour (dont j’approuve la constatation sur ce point), aucune des Parties
n’a reconnu l’existence d’une quelconque différence entre ce processus tel
qu’ils’est déroulé avant ledit dépôt et tel qu’il s’est déroulé après. Or, selon
moi, même si l’on pense qu’il convient de déférer à l’avis commun des
Parties et même si (ce qui est loin d’être clair) l’objet du processus de
Contadora englobait celui de la requête du Nicaragua, cela ne remet pas
en cause le résultat atteint par la Cour.

En effet, même si de telles suppositions sont faites, la question demeure
de savoir si, de par sa nature, le processus de Contadora est une procédure
suffisante pour faire jouer l’interdiction posée à l’article IV de recourir
simultanément à une autre procédure. Le Honduras a tenté de répondre à
cette question par l’affirmative en soutenant que ce processus est une
«procédure spéciale» au sens de l’article II. Or l'interdiction énoncée à
l’article IV vise, dans la version anglaise de cette disposition, l'adoption de
any pacific procedure. Comme cela ressort mieux de la version espagnole,
à savoir des mots «uno de los procedimientos pacificos » (auxquels cor-
respondent les mots «um dos processos pacificos » dans la version por-
tugaise et les mots «l’une des procédures pacifiques» dans la version
française), les mots «any pacific procedure » renvoient aux «procédures
pacifiques [établies] dans le présent traité», qui figurent à l’article III.
Ces derniers mots renvoient à leur tour aux «procédures établies dans
ce traité », qui figurent à l’article IT. Mais l’article II établit une distinction
entre «les procédures établies dans ce traité » et «les procédures spéciales
qui, à leur avis, leur permettront d’arriver à une solution», si bien que l’in-
terdiction énoncée à l’article IV ne vise pas les «procédures spéciales »
mais seulement les «procédures pacifiques» au sens de «procédures
établies dans ce traité». En conséquence, si le processus de Contadora
est une procédure spéciale, comme le soutient le Honduras, il ne suffit
pas pour faire jouer l’interdiction.

Il est tout aussi clair, à mon avis, que le processus de Contadora, bien
qu’il appartienne à la catégorie des procédures pacifiques, n’est pas une
«procédure pacifique » au sens de l’article IV. Ce processus semble être
un amalgame protéiforme d’éléments de négociation, de bons offices, de
médiation et peut-être de conciliation, l'importance relative de chaque
élément variant d’une phase à l’autre. Bien que le pacte la mentionne, la
négociation n’est pas une procédure qu’il établit. Il établit les autres, mais
les modalités du recours à la médiation et à la conciliation — il n’y a pas de
modalités particulières prévues pour les bons offices — n’ont pas été

89
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 155

observées et les parties n’avaient pas l'intention de les observer, ce qui
invite à inférer que les procédures suivies n'étaient pas celles qu’établit
le pacte. De plus, à la différence de ce qui peut arriver dans le cas d’une
procédure spéciale, aucune procédure pacifique prévue par le pacte ne
consiste en une combinaison de plusieurs autres, ni ne permet de les uti-
liser simultanément; le principe de l’article IV, sur lequel s’est appuyé le
Honduras, s’y oppose lui-même. Le processus de Contadora est considéré
généralement et à juste titre comme unique. Ni ce processus pris dans
son ensemble, ni aucune des procédures qui en font partie, ne saurait
être considéré comme répondant à la description d’une quelconque pro-
cédure pacifique établie par ie pacte.

Les observations précédentes sont applicables à Esquipulas II, dans la
mesure où l’on admet qu'il s’agit d’un développement du processus de
Contadora. S'il s’agit d’un processus matériellement nouveau, il n’inté-
resse pas la question de la recevabilité car il a commencé après l’introduc-
tion de Pinstance. Par ailleurs, il convient de mentionner une déclaration
du ministre des relations extérieures du Honduras, parue dans La Tribuna
du 3 juin 1988, dans laquelle il affirmait « ’incompatibilité entre la « pro-
cédure de Guatemala» et le recours judiciaire ». Il poursuivait:

«Quand une décision aura été rendue sur la compétence de la
Cour, le Honduras échappera à toute pression abusive de la part du
Nicaragua. Il pourra continuer à contribuer à la normalisation en
Amérique centrale en se conformant aux engagements pris de bonne
foi dans la procédure spéciale d’Esquipulas II.»

En en déduisant que le Honduras ne se conformerait pas aux engage-
ments qu’il avait pris dans la procédure spéciale d’Esquipulas II tant
que l'affaire resterait pendante, l’agent du Nicaragua a conclu devant la
Cour:

«de l’autre côté de l’Atlantique le Honduras dit à ses partenaires
d’Amérique latine qu’il ne peut se conformer à Esquipulas à cause
de la présente instance. D’autre part, de ce côté-ci de l’Atlantique et
devant la Cour, le Honduras dit que la présente instance ne doit pas
se poursuivre car il existe un autre processus en cours, plus appro-
prié, ce qui empêche la Cour de poursuivre l’examen de l’affaire. »

Il semble qu’il n’y ait rien à redire à cette déclaration: le Honduras ne peut
pas jouer sur les deux tableaux.

Le pacte a été relativement peu utilisé et la préférence a été donnée au fil
des ans à d’autres procédures interaméricaines, ce qui peut expliquer
qu'avant l’introduction de l’instance aucune des deux Parties, ni même
aucune tierce partie intéressée, n’ait jamais présenté les négociations de
Contadora comme une procédure dans le cadre du pacte. Certes, il n’était
pas nécessaire, sur le plan juridique d’adopter expressément ce point de
vue mais le silence n’en est pas moins significatif. Si une déclaration avait

90
ACTIONS ARMÉES (OP. IND. SHAHABUDDEEN) 156
été faite dans ce sens, peut-être El Salvador, qui participe au processus de
Contadora mais n’est pas partie au pacte, aurait-il formulé des observa-
tions. Comme la Cour, j’estime que le processus de Contadora, malgré ses
mérites, ne fait pas obstacle à la présente instance.

(Signé) Mohamed SHAHABUDDEEN.

91
